                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

J.C. FAIRLEY, JR.
                                                                                   PLAINTIFF

v.                                              CIVIL ACTION NO. 2:19-cv-0065-KS-MTP

ALLEN GRACE & BLAKE BASS,                                                       DEFENDANTS


                                            ORDER

       This cause has come before the Court on Defendant Blake Bass’s Motion for Judgment

on the Pleadings seeking qualified immunity filed on June 27, 2019 [11]. Plaintiff filed a

document with the Court on July 17, 2019 [16], which the Court has construed as Plaintiff’s

response, and, despite its untimeliness, has been considered by the Court. Defendant Bass has

filed a reply. [17]. Having reviewed the parties’ submissions and the relevant legal authority,

and otherwise being duly advised in the premises, the Court finds the motion is well taken and

will be granted.

       This case arises out of Plaintiff’s February 8, 2019 arrest and incarceration. Plaintiff has

sued Blake Bass, who is alleged to be a deputy with the Forrest County Sheriff’s Department. [1]

at p. 6. Defendant Bass seeks dismissal on the grounds of qualified immunity, arguing that

Plaintiff has wholly failed to state a claim under Section 1983 that would establish a right of

recovery in light of his qualified immunity defense.

       A law enforcement officer “is entitled to the cloak of qualified immunity ‘unless it is

shown that, at the time of the incident, he violated a clearly established right.’” Mangieri v.

Clifton, 29 F.3d 1012, 1015 (5th Cir. 1994) (quoting Spann v. Rainey, 987 F.2d 1110, 1114 (5th

Cir.1993)). When an officer raises the qualified immunity defense, a complaint “must present
more than bald allegations and conclusory statements.” Wicks v. Miss. State Employment Svcs.,

41 F.3d 991, 995 (5th Cir. 1995).

       The Plaintiff’s Complaint, drafted on a District Court form pleading, contains only

barebones allegations. It appears that in the two Statements of Claim, Plaintiff claims that

Defendant Bass used excessive force during the altercation that occurred on February 8, 2019. In

the first statement, Plaintiff claims that as he “ran from car [sic], plaintiff was shot by a stun gun

by Officer Blake Bass for no reason. Plaintiff struggle all the way to the jail, handcuff and

restraint in severe pain.” [1] at p. 5. In the second statement he alleges, “Plaintiff was handcuff

[sic] by Forrest County Deputy, Blake Bass badge no. 25 and it gave rise to action or condition to

suffer pain, cause harm and pain to plaintiff. This attempt to cause harm while handcuff by

Officer Blake Bass, this attempt and did excessive force in officer Blake Bass vehicle apply wrist

restraint and force to the neck on the back of the seat in the vehicle.”

       Plaintiff’s response is nothing more than largely incoherent rambling and a recitation of

what he alleged in his statements of the claim. “A plaintiff cannot rest on general allegations, but

must speak to the factual particulars of the alleged actions.” Floyd v. City of Kenner, 351 Fed.

Appx. 890, 893 (5th Cir. 2009) (citing Schultea v. Wood, 47 F.3d 1427, 1433-34 (5th Cir. 1995)).

A plaintiff claiming excessive force must show: (1) an injury, (2) resulting directly from the

excessive force, (3) that was clearly unreasonable. Fontenot v. Cormier, 56 F.3d 669, 675 (5th

Cir. 1995). Neither the Plaintiff’s Complaint nor his response to the Motion for Judgment on

the Pleadings contains sufficient allegations to state a viable claim for excessive use of force. The

allegations also fail to demonstrate that Defendant Bass acted in unreasonable manner under the

circumstances. Even under the facts alleged, Plaintiff readily admits he was fleeing what was, at



                                                  2
a minimum, a traffic accident with a Mississippi Highway Patrolman. 1 Moreover he states in his

claim, “This date February 8, 2019 this cause resisting arrest, in Hattiesburg, MS . . . .” Based on

the allegations, the Court finds that the Plaintiff has failed to state a claim for a clearly

established constitutional violation sufficient to overcome qualified immunity.

       Therefore, it is hereby ORDERED that the Motion for Judgment on the Pleadings Based

on Qualified Immunity [11] is GRANTED. Plaintiff’s claims against Defendant Blake Bass are

hereby dismissed with prejudice. A separate judgment under Federal Rule of Civil Procedure 58

will be entered.

       SO ORDERED AND ADJUDGED this 3rd day of October 2019.



                                                      /s/ Keith Starrett __________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
